DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election of Group I in the reply filed on March 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Additionally in response to the election of species requirement, the Applicants elected OPRK1.  The election of species requirement has been reconsidered.  The claims require “determining in said sample the expression profile of the set of the genes involved in endometrial receptivity according to Figure 1”.  The claims have been interpreted to mean that one must determine the expression profile of ALL of the genes in Figure 1.  Therefore Applicants election of a single gene is not commensurate in scope with the claims.  The election of species requirement is hereby withdrawn. 
	Claims 1-19 are currently pending. 
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Specification
3.	The disclosure is objected to because the drawings show Figures 1A-1J and 2A-2R but the brief description of the drawings refers only to Figures 1 and 2.  Applicants are required to provide a brief description of Figures 1A-1J and 2A-2R. See MPEP 608.01(f).


Claim Objections
4.	Claim 1 is objected to because the first recitation of an acronym in a claim should be proceeded by the words that make up the acronym.  In the instant case the claims recite the acronym ERA.
Claim 4 is objected to for referring to “the feminine cycle”.  It is noted that the claims previously refer to “the menstrual cycle”.  Since these two recitations mean the same thing, Applicants should pick one and use it throughout the claims for consistency. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the expression level of the genes in Figure 1 and receptivity of the endometrium. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “detecting” in said biopsy the expression profile (clm 1). Neither the specification nor the claims set forth a limiting definition for “detecting” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the expression profile by reading a laboratory report that is generated after step c.    
The claims further recite a step of “analyzing” the expression profile by means of computer software containing a prediction model.  The “analyzing” step covers performance of the limitations in the mind but for the recitation of a generic computer component. Other than reciting “by means of computer software”, nothing in the claim precludes the steps from practically being performed in the human mind.  For example, but for the “by means of computer software”, the claim encompasses the user thinking about the expression profile and then diagnosing endometrial receptivity when certain genes are overexpressed and/or under expressed. Thus the claim recites a mental process.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The steps of “obtaining” an endometrial biopsy 7 days after her endogenous LH surge, “extracting and purifying” mRNA from the endometrial biopsy and “determining” the expression profile of genes using microarray technology does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample, extracting mRNA from the sample, and purifying the mRNA in order to perform gene expression analysis is well understood, routine, and conventional activity for those in the field of biology. Further the step is 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Riesewijk (Molecular Human Reproduction Vol 9 No 5 pages 253-264 2003) teaches that to gain to gain a global molecular understanding of human endometrial receptivity, we compared gene expression profiles of pre‐receptive (day LH+2) versus receptive (LH+7) endometria obtained from the same fertile woman (n = 5) in the same menstrual cycle in five independent experiments. Biopsies were analyzed using the Affymetrix HG‐U95A array, a DNA chip containing ∼12 000 genes. Using the pre‐defined criteria of a fold change ≥3 in at least four out of five women, we identified 211 regulated genes. Of these, 153 were up‐regulated at LH+7 versus LH+2, whereas 58 were down‐regulated (abstract).
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC,
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected to for referring to specific figures and/or tables in the specification.  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   

Claims 1-9 are drawn to a method for detecting in a biological sample obtained from human endometrium the normalcy/abnormality situation in the receptive profile of said endometrium”.  First of all there is insufficient antecedent basis for “the normalcy/abnormality situation” and “the receptive profile”.  Additionally the recitation of “the normalcy/abnormality situation” renders the claims indefinite because it is not clearly defined in the specification and there is no art recognized definition for this phrase. It is unclear if the claims are limited to a method of determining endometrium receptivity or if the claims also encompass determining other endometrium related diseases/conditions.  Further the recitation of “the receptive profile” is renders the claims indefinite because it is not clearly defined in the specification and there is no art recognized definition for this phrase. Here it is unclear if the receptive profile is referring to a gene expression profile or something else.  Thus one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 1-9 are rejected over the recitation of “the phase of day 20-21”.  Here is it unclear what “the phase” of day 20-21 means.  This could be overcome by amending the claims to recite i.e., which is equivalent to day 20-21 of the menstrual cycle”. 
Claims 1-9 are rejected over the recitation of “the extraction”.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 1-9 are rejected over the recitation of “the ERA”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 1-9 are rejected over the recitation of “the computer software containing the specific prediction model”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 1-9 are rejected over the recitation of “the established criteria”.  There is insufficient antecedent basis for this limitation in the claim. Further “the established criteria” renders the claims indefinite because it is not clearly defined in the specification and there is no art recognized definition for this phrase.

Claim 2 is rejected over the recitation of “the gene the expression of which is quantified”.  This recitation lacks antecedent basis and is confusing because the claims do not require quantifying the expression levels. 
Claim 5 is rejected over the recitation of “the one established by the prediction model for the ERA”.  This recitation lacks antecedent basis and is confusing because the claims do not previously refer to an expression profile established by the prediction model for the ERA. 
Claim 5 is rejected over the recitation of “the window of implantation”.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 is rejected over the recitation of “the receptivity marker”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires determining the joint expression profile of the genes according to Figure 1.  However claim 1 already requires determining the expression profile of the set of ALL the genes involved in endometrial receptivity according to Figure 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method for determining the receptivity of human endometrium from a gene expression profile.  The nature of the invention requires a reliable correlation between the expression level of the genes recited in Fig 1 and the receptivity of the human endometrium.  
 The method recite a first step of obtaining an endometrial biopsy from a woman 7 days after her endogenous LH surge. 
The method recites a second step of extracting and purifying mRNA from the endometrial biopsy. 
The method recites a third step of using microarray technology to determine the expression profile of a set of genes involved in endometrial receptivity shown in FIG. 1. 
The method recites a fourth step of detecting the expression profile of the genes involved in endometrial receptivity.
The claims recite a fifth step of analyzing the expression profile using computer software containing a specific prediction model which classifies and determines the state of the endometrium depending on the gene profile with established criteria. 

	Claim 4 recites that the mRNA is normally induced or suppressed in that phase of the cycle in a receptive endometrium and is suppressed or induced in that same phase of the feminine cycle in a nonreceptive endometrium.  Again the claims do not set forth a particular expression profile, including which genes are over expressed and which genes are under expressed in women with receptive endometrium.  Further the claims state that the genes may be over or under expressed but never sets forth what the altered expression is in comparison to.
Claim 5 recites that the expression profile fits the one established by the prediction model for the ERA once the expression pattern of the ERA has been established during the window of implantation. 
Claim 6 is drawn to a method wherein the endometrium is abnormal (non receptive) due to subfertility situations or due to an endometrial cause, such as the failure of the implantation or hydrosalpinx. 

Teachings in the Specification and Examples
The specification (paras 0116-0126) teaches that biopsies of the endometrium were taken from 30 healthy female donors with proven fertility, and from 10 patients in a clinic with implantation failure due to an endometrial cause.  The biopsies were taken 7 days after the LH surge. The specification teaches that RNA is extracted from the endometrium and purified.  After purification it is hybridized to a microarray. 
The specification (paras 0128-0131) teaches that the data of the array is processed by a series of bioinformatic commands which are in software designed exclusively for the invention as is explained below. The correction of the bottom effect in the 40 data matrices due to the labeling process typical of the technique is performed. The empty points are then removed and the normalization process is performed depending on the 40 samples and depending on the expression profile defined according to the prediction model so that it can be compared. The mean of the eight replicas of each probe is then calculated. The different probes of the same gene are analyzed individually and the results are analyzed by the computational created prediction model which is also included in the software. 
The specification (paras 0132) teaches that the 40 samples to be tested (test set) are run with the created classification model which analyzes the expression of the ERA and predicts which class they belong to. 

State of the Art and the Unpredictability of the Art
While the level of skill in the art with respect to measuring gene expression is high, correlating gene expression with a particular phenotype (such as endometrium receptivity) is   highly unpredictable.    The unpredictability will be discussed below.
The prior art of Sherwin (Reproduction 2006 Vol 132 pages 1-10) teaches that several studies have sought to identify new markers of the receptive state using array-based technology. Endometrium from patients with endometriosis or unexplained infertility, when compared to endometrium from women with a past history of fertility, shows a number of changes in the transcriptome, which may be of functional significance (Giudice et al. 2002). However, there is substantial overlap in expression levels of these markers between subfertile patients and normal controls and so clinically, the predictive value of any one of these molecular markers is low (Damario et al. 2001). Two studies have compared gene expression in women with a past history of fertility on days LHC2 (prereceptive) and LHC7 (receptive). Carson et al. (2002) compared three biopsies at each time point, taken from different women, whereas Riesewijk et al. (2003) 
The specification teaches that the inventors have identified a set of genes that are involved in endometrial receptivity i.e., the 238 genes in Fig 1.  The specification teaches analyzing the expression pattern during the window of implantation to establish the endometrial receptivity profile and create a prediction model.  The specification teaches developing software which, with this prediction model based on the gene expression profile, allows quantitatively and objectively evaluating and predicting the in vivo endometrial receptive state.  However the teachings in the specification are very vague with respect to how the data analysis is performed to arrive at the conclusion. The claims do not set forth a particular expression profile, including which genes are over expressed and which genes are under expressed in women with receptive endometrium.  The problem with respect to 112(b) is that the claims contain subject matter (the analyzing step) which was not described in the specification in such a way as to enable one skilled in the art to use the genes of Fig 1 to determine receptivity of the endometrium.  Based on 
Further to the extent that the claims encompass determining that the endometrium is unreceptive, the specification is not enabled for a method that determines why the endometrium is unreceptive.  Claims 6 and 7 encompass methods wherein the endometrium is unreceptive due to subfertility, an endometrial cause, failure of implantation, hydrosalpinx, drugs, or inert devices.  The specification provides the analysis of biopsies of the endometrium taken from 30 healthy female donors with proven fertility, and from 10 patients in a clinic with implantation failure due to an endometrial cause.  There is no further information provided regarding the 10 patients.  Thus in the absence of evidence to the contrary, it is highly unpredictable how each of subfertility, an endometrial cause, failure of implantation, hydrosalpinx, drugs, or inert devices will alter the expression level of the 238 genes in Fig 1.  
 Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,081,840 in view of Riesewijk (Molecular Human Reproduction Vol 9 No 5 pages 253-264 2003) and Golub (Science Vol 286 Issue 5439 pages 531-537 10/1999). 
Regarding Claims 1 and 9 both sets of claims are drawn to a method for detecting endometrial receptivity (see clm 1 of the patent). Both sets of claims require obtaining a sample comprising an endometrial biopsy of the fundus of the uterus after an endogenous LH surge; assaying the sample to determine the expression profile of the genes in FIG. 1, and analyzing the expression profile to detect endometrial receptivity (see clms 1-3, where it is noted that Fig 2 of the patent recites the same genes as Fig 1 of the instant application). Regarding Claim 2 both sets of claims require contacting the endometrial sample with an oligonucleotide probe (see clm 4 of the patent).  Regarding Claim 3 both sets of claims are drawn to methods wherein each gene has at least 1 probe (clm 4 of the patent). Regarding Claim 4 both sets of claims encompass a method 
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AMANDA HANEY/Primary Examiner, Art Unit 1634